Citation Nr: 0707722	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  97-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in August 2006.  A transcript of the 
veteran's hearing has been associated with the record.


FINDINGS OF FACT

The veteran has chronic daily headaches with characteristic 
prostrating attacks occurring at least once per month.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Code  8199-8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim for increase was 
received in January 1996, before the enactment of the VCAA.  
A letter dated in March 2002 asked the veteran to identify 
evidence in support of his claim.  The evidence of record was 
listed.  The veteran was told what the evidence must 
demonstrate in order to establish entitlement to an increased 
rating.  A May 2002 letter provided the same information to 
the veteran.

A November 2003 letter listed the evidence that had been 
received.  It told the veteran how VA would assist him in 
obtaining evidence supportive of his claim.  It also informed 
him of the evidence and information necessary to substantiate 
the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
carried out.  The veteran was afforded the opportunity to 
testify before a Hearing Officer and the undersigned Veterans 
Law Judge.  The Board notes that at the August 2006 hearing 
before the undersigned, the veteran was advised as to the 
evidence still necessary to substantiate his claim for a 
higher evaluation.  The undersigned held the record open for 
a period of time to allow the veteran to submit employment 
records supporting his assertion that his headaches had 
affected his attendance at work.  This complies with VCAA and 
38 C.F.R. § 3.103 (2006).  However, the veteran had submitted 
no additional evidence.

The Board is unaware of any outstanding evidence or 
information that could be obtained in support of the 
veteran's claim.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  In sum, the Board 
finds that VA's duty to the veteran has been satisfied.  38 
C.F.R. § 3.103 (2006).  For the foregoing reasons, it is not 
prejudicial to the appellant for the Board to finally decide 
this appeal.

Factual Background

Service connection has been in effect for headaches since 
March 1992.  The veteran submitted the instant claim for 
increase in January 1996.  At that time, he asserted that his 
service connected disabilities affected his work performance 
and attendance.  

A VA examination was carried out in March 1996.  The veteran 
stated that his headaches had started during basic training 
and had worsened over the years, and indicated his belief 
that they might be related to his sinus problems.  He 
reported headaches two to three times per week, lasting two 
to three days.  He indicated that sleep did not help.  He 
endorsed photophobia and stated that he may have vomited one 
or two times.  He reported that he took various over the 
counter medications but that they were not that helpful.  On 
examination, the veteran's speech, memory, and concentration 
were grossly normal.  Facial pinprick was normal.  The 
veteran's tongue was midline and palate was elevated 
bilaterally.  Sensory and coordination were normal.  The 
examiner noted that a CAT scan conducted in 1993 was normal, 
as were X-rays of the veteran's sinuses.  The diagnosis was 
tension headaches.  The examiner indicated that the headaches 
were not disabling.  

An October 1996 VA treatment record indicates an impression 
of chronic tension type headaches with some migraine 
qualities.  Medication was prescribed.

The veteran testified before an RO Hearing Officer in 
September 1997.  He stated that he suffered from headaches 
once or twice per week, lasting two to three days each.  He 
indicated that he never went a week without a headache, and 
that the headaches included nausea and light sensitivity.  He 
reported that he had missed time from school due to his 
headaches.    

On VA examination in October 1997, the veteran reported that 
his headaches had started in boot camp and that he had 
headaches at least three times per week and that their 
duration varied from a few hours to weeks.  He endorsed some 
nausea, with vomiting once or twice per year.  He stated that 
sleep did not help and that he often took medication to help 
him sleep.  He related that he had to stop whatever he was 
doing when he had a headache.  The examiner noted that the 
veteran had undergone sinus surgery in September 1997, and 
that his headaches had not improved subsequent to the 
surgery.   Neurological and coordination testing was normal.  
The examiner noted that a CAT scan performed in conjunction 
with the examination was normal.  

A letter was received from the veteran's work supervisor in 
April 1998.  She stated that the veteran's headaches hindered 
his ability to perform his duties to the best of his ability.  
She indicated that the veteran had three to four headaches 
per week and had a negative sick leave balance.

At a June 1998 VA examination, the veteran reported that he 
had headaches every day, but they were at times not so 
severe.  He indicated that he had frequent nausea and vomited 
about once or twice per month.  He related that prescription 
medication had afforded no improvement.  He noted that his 
headaches had worsened since his 1997 sinus surgery.  
Neurological examination was normal.  The impression was 
post-traumatic headaches unchanged from the previous 
examination of October 1997.

In January 2000, the veteran submitted several statements 
pertaining to his headaches.  A March 1999 letter from a 
former supervisor indicates that the veteran complained to 
him of severe headaches on numerous occasions.  

A November 1999 letter from a former professor indicated that 
that veteran had missed an excessive amount of class time, 
which he attributed to his severe headaches and associated 
nausea and dizziness.  She stated that the veteran's 
scholarly work was excellent.  

A November 1999 letter from a former co-worker indicated that 
on many occasions, the veteran would rest his head on his 
desk in effort to relieve his headaches.  She also noted that 
the veteran would often report to the employee health 
physician for medication.

An undated statement from a co-worker related that the author 
had known the veteran for two years.  She noted that during 
that time, she had seen the effects of the veteran's 
headaches.  She stated that when his headaches got bad, the 
veteran had to go into a dark room and rest during the work 
day.
 
Two December 1999 statements from coworkers indicate that the 
discomfort from the veteran's headaches affected his 
personality.  They noted that the veteran struggled to get to 
the lunch break so that he could lay down in an empty room 
with the lights out.  They indicate that his coworkers 
sometimes covered for him while he was resting and that with 
the amount of headaches he had, that he was unable to perform 
his job to the best of his ability.

A December 1999 letter from the veteran's supervisor related 
that the veteran worked closely with her and was in charge of 
managing her calendar.  She noted that the veteran was 
frequently absent from work due to headaches, and that 
sometimes she found him resting in a courtroom with the 
lights out.  She stated that during work activity, the 
veteran sometimes had to leave due to nausea and headaches.  
She noted that while the veteran was a diligent, hardworking, 
and conscientious man, his ability to perform at the highest 
level was often impaired due to the continuation of severe 
headaches, nausea, and dizziness.  She stated that the 
veteran attempted to compensate for any lack in his 
performance by working harder during periods of wellness, and 
that his assistance was invaluable.

A January 2000 letter from a co-worker noted that the veteran 
had severe headaches and that he often tried to relax and 
take a break when necessary.  

A July 2001 treatment record from Eagle's Landing Family 
Practice indicates that the veteran's headaches were not 
related to his high blood pressure.

In June 2002, the veteran asserted that his headaches were as 
severe as ever.  He indicated that he had been prescribed 
medication by a VA provider, but that it had made him drowsy 
and affected his work, so he stopped taking it.  

A June 2002 letter from a former supervisor indicates that 
the author worked with the veteran beginning in 1999, and 
that he had almost daily contact with the veteran.  He noted 
that they talked frequently, and that he was aware of the 
veteran's headaches.  He recalled that the veteran would miss 
work from time to time due to the headaches and for medical 
appointments.  

An additional June 2002 letter from a current supervisor 
related that the author had also suffered from the 
debilitating effects of migraine headaches, and that he had 
observed similar behavior in the veteran.  He noted that the 
veteran was professional and dedicated and that he worked to 
perform his duties in an efficient and effective manner, but 
that there were many days when the veteran was clearly in 
pain and had difficulty performing even simple tasks.  

In a June 2002 letter, a co-worker indicated that he worked 
with the veteran 40 hours per week and that he could tell 
when the veteran was suffering from a headache.  He noted 
that the veteran was absent from work more than he wanted to 
be, which caused him stress.  

A private examination was carried out by D.A.O., M.D. in July 
2002.  The impression was frequent headaches.  Dr. O. 
concluded that they were likely to be vascular or migrainous 
in origin.  The veteran was prescribed a migraine 
prophylactic.

A July 2002 VA treatment record reflects a diagnosis of 
chronic headache.  The provider noted that they had features 
of migraines and muscle contraction headaches.  Medication 
was prescribed.  In August 2002 the veteran continued to 
complain of daily headaches.  A November 2002 VA neurology 
note indicates that the veteran's headaches continued to be a 
significant problem.  The assessment was chronic daily 
headache with some migrainous character.  The neurologist 
indicated that the headaches were of a mixed character.  

A January 2003 letter from D.N.C., M.D. indicates that the 
veteran had a long history of chronic sinusitis with 
continued problems following two surgeries.  

A VA physician completed a U.S. Department of Labor Form WH-
380 in September 2003.  He noted that the veteran's 
headaches, in addition to hypertension, arthritis, and 
chronic daily nasal congestion, had been present for years 
and that incapacity might be one day for a doctor's visit or 
three days for flare-up.  He stated that when the veteran had 
increased symptoms, he was unable to work, but that between 
flare-ups, he could perform his duties.  

On VA examination in June 2004, the veteran reported that he 
developed headaches following an injury to his head caused by 
a hatch door.  He noted that since service, his headaches had 
become worse and occurred almost every day.  He endorsed 
photosensitivity and occasional vomiting.  Neurological 
examination was normal.  Motor examination showed normal 
tongue, muscle bulk, and pallor.  Coordination sensory 
examinations were also normal.  The impression was headache 
disorder which was extremely refractory and difficult.  The 
examiner noted that migraine was unlikely due to the 
persistence of the veteran's headaches.  He indicated that 
tension headaches were more typically associated with daily 
headache.  He concluded that there were no diagnostic tests 
which would be of value in further evaluating the veteran's 
complaints.

A July 2004 VA treatment record reflects an assessment of 
mixed migraine and muscle contraction headaches of a chronic 
nature.  The provider noted that the veteran's headaches 
might also have a component of rebound.  In November 2004 the 
veteran's headaches were unchanged.  The veteran was noted to 
have been referred to the pain clinic for the possibility of 
Botox injections for his headaches.  The provider noted that 
the veteran was frustrated and depressed because of the 
headaches and daily pain.  

In May 2005 a VA provider discussed the veteran's medications 
told the veteran of the danger of rebound headaches with 
prescription of over the counter use of medication on a daily 
basis.  In June 2005 the veteran's medications were changed 
in effort to improve prophylaxis.  In December 2005 the 
veteran was seen for a three day flare-up of his headaches.  
There were no neurologic symptoms, numbness or tingling, 
double vision, or localized weakness.

In February 2006, the veteran reported that since being on a 
new medication, he awoke two to three times per week without 
headaches.  He reported that he was very sensitive to strong 
odors.

At his August 2006 hearing before the undersigned, the 
veteran stated that he took medication for his headaches on a 
daily basis.  He testified that he had prostrating attacks 
once or twice per week and that he used narcotic pain 
medication.  He indicated that he used all of his sick leave 
and had to take annual leave at times.  He stated that he had 
been verbally counseled concerning his excessive use of 
leave.  He indicated that he was allowed to make up lost time 
at work.  He related that when he had an attack, he 
experienced light sensitivity.  The undersigned noted that 
the veteran was wearing glasses, and the veteran stated that 
he wore them because the light worsened his headaches.  He 
related his belief that his disability had affected his 
opportunities for upward mobility in his job.  He also 
testified that he was a supervisor and supervised four 
people.  The undersigned explained to the veteran that severe 
economic inadaptability was a criterion for a higher rating.  
38 C.F.R. § 3.103

In conjunction with his hearing, the veteran submitted 
statements from physicians and people with whom he worked.

A July 2006 letter from the veteran's private physician 
indicates that the veteran had chronic headaches related to 
chronic sinusitis.  He also stated that the veteran had 
migraines triggered by the chronic sinusitis.  

An August 2006 letter from the veteran's VA provider 
indicated that the veteran had, among other diagnoses, 
chronic daily headaches and that his various conditions 
required medication and monitoring.  She noted that the 
headaches were daily and persistent, frequently without 
relief of pain.  

An August 2006 letter from a former supervisor indicated that 
the author had worked closely with the veteran for more than 
two years.  He noted that the veteran had continuing problems 
with severe headaches.  He stated that at times, the veteran 
had to lie down in attempt to alleviate the pain and that on 
other occasions the headaches were of a severity that 
required the veteran to take leave for days at a time.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's headache disability has been evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  When there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent evaluation is warranted when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Where attacks are less 
frequent, a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Upon careful review of the evidence, the Board has concluded 
that a 30 percent evaluation is warranted.  In this regard, 
the Board notes that in addition to the chronic, daily nature 
of the veteran's headaches, the record reflects that the 
veteran reports prostrating attacks occurring on a weekly 
basis.  Such report is supported by numerous statements, 
dated over this appeal's long history, by coworkers and 
supervisors.  Those statements reflect that the veteran has 
historically treated his more severe headaches with rest in a 
dark room.  The veteran reported in October 1997 that he had 
to stop whatever he was doing when he experienced a headache.  
A co-worker indicated in November 1999 that the veteran had 
to put his head down on his desk in an effort to relieve his 
headaches.  Another co-worker stated that the veteran rested 
in a dark room when he had a bad headache.  Yet another co-
worker related that the veteran struggled to get to lunch 
break so he could lay down in an empty room with the lights 
out.  The evidence reflects that the veteran's headaches have 
continued to be a significant problem, and that the veteran 
could be incapacitated during a flare-up.  The veteran has 
been on a variety of medication, including those used to 
prevent migraines.  He has also been prescribed narcotic pain 
medication.  Thus, the Board finds that the veteran's 
headaches more  nearly approximate the criteria for a 30 
percent evaluation.

However, an evaluation higher than 30 percent is not 
warranted in this case.  The evidence does not show that the 
veteran's headaches are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As noted above, the veteran 
has asserted that his headaches interfere with his work and 
that he has historically taken a great deal of leave from 
work due to his headaches.  At the veteran's August 2006 
hearing, the undersigned explained that economic 
inadaptability must be shown, and agreed to hold the record 
open to allow the veteran to submit employment records 
showing his absences from work.  However, the veteran 
submitted no additional evidence in support of his claim.  
While the record reflects persistent headaches that are a 
problem for the veteran, there is no indication in the 
evidence of severe economic inadaptability.  In fact, the 
veteran has remained employed for many years and has 
testified that he is given the opportunity to make up missed 
work.  Accordingly, the Board finds that an evaluation in 
excess of 30 percent is not for application.






ORDER


Entitlement to a 30 percent evaluation is granted for 
headaches, subject to the controlling regulations applicable 
to the payment of monetary benefits.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


